Exhibit 10.5 ANCHOR BANCORP 2015EQUITY INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT RSU No. Grant Date: This Award of restricted stock units (“RSUs”) is granted by Anchor Bancorp(“Company”) to [Name] (“Grantee”) in accordance with the terms of this Restricted Stock Unit Award Agreement (“Agreement”) and subject to the provisions of the Anchor Bancorp 2015 Equity Incentive Plan, as amended from time to time (“Plan”).The Plan is incorporated herein by reference.Capitalized terms included herein that are not defined in this Agreement shall have the meaning ascribed to them in the Plan. 1. RSU Award.The Company makes this Award of [Number]RSUs to the Grantee on the date noted above (the “Grant Date”).These RSUs are subject to forfeiture and to limits on transferability until they vest, as provided in Sections 2, 3 and 4 of this Agreement and in Article VI of the Plan. 2. Period of Restriction:The RSUs are subject to a Period of Restriction, during which the Grantee shall not vest in the RSUs, subject to earlier vesting in the event of a termination of Service as provided in Section 4 or a Change in Control as provided in Section 5.After the Period of Restriction ends with respect to an RSU, such RSU shall be considered vested, except as provided in this Agreement or the Plan. The Period of Restriction ends with respect to the RSUs in accordance with the following schedule: Date Period of Restriction Ends
